ANDERSON, J.
— It may be conceded, as contended by petitioner’s counsel, that the assignee of a chose in action acquires no greater rights than the assignor had at the time of the assignment, and that the voluntary payment and discharge of a debt operates as its ex-tinguishment ; yet we do not construe the opinion of the Court of Appeals, in this case, as being in conflict with these well known principles. As we understand said holding, it was to the effect that, notwithstanding the date of the assignment by the Fairbanks Company to the Jackson Lumber Company was subsequent to the payment to the former for the pulley, there were facts and circumstances attending the negotiation affording an inference that the payment was not intended to operate as an absolute discharge of the demand, but that it was intended as a purchase or assignment of said demand. This holding amounted to no more than a finding by the Court of Appeals of the existence of certain facts or inferences to be drawn therefrom, and is not, therefore, a question for review by this court.
We have repeatedly held that this court will not review or revise the holding of the Court of Appeals, except for error as to a question of law, and not upon a finding or conclusion as to facts, or in the application of the facts to the law. — Livingston v. State, 181 Ala. 94, 61 South. 998; Savannah Williams v. State, 182 Ala. 34, 62 South. 63.
The application for the writ of certiorari is denied.
All the Justices concur.